Citation Nr: 0805210	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  98-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain prior to December 21, 2006 and to an 
initial rating in excess of 20 percent thereafter.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depressive 
reaction.

4.  Entitlement to service connection for a dental condition 
for the purpose of VA outpatient dental treatment.

5.  Entitlement to service connection for hypoglycemia.

6.  Entitlement to service connection for headaches, 
diarrhea, hair loss, fatigue, a sleep disorder, and for joint 
and muscle pain, all due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984, from November 1990 to September 1991, and 
from June 1992 to September 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey.  

The issue of entitlement to an increased rating for low back 
strain and the issues of entitlement to service connection 
for PTSD, a depressive reaction, headaches, diarrhea, hair 
loss, fatigue, a sleep disorder, and for joint and muscle 
pain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no evidence of record that indicates that the 
appellant was provided a complete dental examination, and all 
appropriate dental services and treatment, within 90 days 
prior to separation from service, and there is no evidence 
that he was provided written notice of the eligibility 
requirements for VA outpatient dental treatment at the time 
of his discharge.

2.  The veteran does not currently have hypoglycemia that is 
related to service.


CONCLUSIONS OF LAW

1.  The veteran is eligible for VA outpatient dental 
treatment on a one-time completion basis.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007).

2.  Hypoglycemia was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Teeth Claim

At his June 2007 hearing before the undersigned, the veteran 
did not report any in-service trauma to his teeth, stating 
that he first lost his teeth several years after discharge 
from service.  The veteran also stated that he wears partials 
(dentures).  

Since the veteran's missing teeth have been replaced with 
dentures, the veteran's missing teeth are considered 
"replaceable" missing teeth.  The Board notes that 
replaceable missing teeth will be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  See 38 C.F.R. § 3.181. 


Since the veteran's missing teeth are replaceable missing 
teeth, consideration will not be given to 38 C.F.R. 
§ 17.161(a), which is only applicable to those veteran's that 
have missing teeth that are not replaceable.  See Simington 
v. West, 11 Vet. App. 41, 44 (1998).

Since the veteran indicated that he lost his teeth after 
service and since he has not asserted that his loss of teeth 
is the result of combat wounds or other service trauma, 38 
C.F.R. § 17.161(c) is not applicable to his claim.  Since the 
veteran was not a prisoner of war, 38 C.F.R. § 17.161(d)(e) 
are not applicable to his claim.  The veteran has not 
indicated that his dental disorder is aggravating a service 
connected disability, consequently 38 C.F.R. § 17.161(g) is 
not applicable to his claim.  In addition, the veteran's 
service connected disabilities are not rated as 100 percent 
disabling by schedular evaluation, he is not rated as 100 
percent disabled due to individual unemployability, nor is he 
a Chapter 31 vocational rehabilitation trainee, consequently 
38 C.F.R. § 17.161(h)(i) are not applicable to his claim.

Under 38 C.F.R. § 17.161(b)(1), those having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service, which took place after September 30, 
1981, may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (A) The 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 90 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran.

38 U.S.C.A. § 1712(a)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).

In this case, the veteran's service medical records are 
unavailable; hence, there is no evidence showing that the 
veteran ever signed a certification that he was given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  Given that, and resolving all 
reasonable doubt in the veteran's favor (see 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 3.102), the Board will assume he was 
never given this certification to consider.  Therefore, 
pursuant to Mays, the delay in receiving a VA dental 
examination was not through any fault of the veteran, and the 
six month period is considered tolled.  See 38 U.S.C.A. § 
1712(a)(2).  Accordingly, the Board finds that eligibility 
for VA outpatient dental (Class II(a)) treatment, on a one-
time completion basis, is established.  See 38 C.F.R. § 
17.161(b)(1).

Hypoglycemia Claim

At his June 2007 hearing the veteran asserted that he had 
hypoglycemia due to his military service.  The veteran stated 
that he had not been checked recently for low blood sugar.  
The veteran denied being disoriented or appearing as though 
he was drunk.

While the veteran's service medical records for his periods 
of active duty are unavailable, Army Reserves medical records 
dated from January 1993 to October 1995, reveal no references 
or complaints related to hypoglycemia.

A May 1997 VA examination report indicates that the veteran 
had low blood sugar.  However, a diagnosis of hypoglycemia 
was not made at that time.  A review of the other medical 
records in the claims file fails to reveal any findings 
related to hypoglycemia.

While the veteran asserts that he has hypoglycemia due to 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In this case there is no medical 
evidence whatsoever indicating that the veteran has a current 
chronic hypoglycemic disability as a result of his service.  
Accordingly, the preponderance of the evidence is against his 
claim and service connection for hypoglycemia is not 
warranted.
  
Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In light of the favorable determination with regard to the 
dental claim, further development with regard to VA's duties 
to notify and assist would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  


In this case the RO denied the veteran's hypoglycemia claim 
in February 1998, before the current section 5103(a) notice 
requirements became effective.  The RO denial of service 
connection for hypoglycemia was already decided - and 
appealed - before the section 5103(a) notice requirements 
were enacted in November 2000.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.   

The record reflects that the veteran was provided the 
required notice in a May 2006 letter.  The letter 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  It also included 
the specific notice required by Dingess, supra.  He was also 
told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that any 
timing error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran participated effectively in the 
processing of his claim by way of  providing testimony at a 
hearing before the undersigned Veterans Law Judge, but the RO 
also readjudicated the case by way of a supplemental 
statement of the case issued in January 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's Army Reserve service medical records, 
VA medical records, and has provided the veteran with VA 
medical examinations.  The Board notes that the record 
indicates that the veteran's active duty service medical 
records are unavailable and that the veteran has been 
informed of their unavailability.  In a September 1997 letter 
the veteran acknowledged that his service medical records had 
been lost.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim for service 
connection for hypoglycemia by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

VA outpatient dental treatment, on a one-time completion 
basis, is granted.

Service connection for hypoglycemia is denied.


REMAND

The Board notes that the duty to assist is particularly great 
in light of the unavailability of veteran's service medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991)

At the June 2007 hearing the veteran testified that he had 
received treatment for a depressive disorder and for PTSD 
from a private doctor, Dr. Churovaski.  There is no 
indication in the record that Dr. Churovaski's records have 
been requested.  These records should be requested prior to 
adjudication of the veteran's psychiatric claims.  See 
38 C.F.R. § 3.159(c)(1).

With respect to the diarrhea claim, the board notes that the 
May 1997 general VA examination report notes that the veteran 
had been evaluated by gastroenterology at Lyons VA Medical 
Center.  Additionally, the veteran testified in June 1997 
that he was undergoing a colonoscopy performed by a private 
physician later that month.  The VA gastroenterology 
evaluation and the private colonoscopy reports are not of 
record and should be requested.

With regard to all of the disabilities which the veteran 
claims as due to undiagnosed illness, none of the VA 
examination reports contain the information needed to 
adjudicate the claims of service connection based on an 
undiagnosed illness.  While the May 1997 VA general 
examination stated that there was no clearly defined 
diagnosis explaining the veteran's symptoms, the report does 
not specify particular symptoms or indicate whether the 
veteran exhibits any objective symptoms of any chronic 
disabilities.  Accordingly, new VA examinations are necessary 
to decide the veteran's claims.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

With regard to the veteran's claim for increased initial 
ratings for his low back disability, the Board notes that the 
veteran has not been provided the notice required under 
38 U.S.C.A. §  5103(a) (West 2002).  See Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
Board also notes that the October 1998 statement of the case 
did not provide the veteran all the applicable criteria for 
rating his back disability under the rating schedule in 
effect at that time.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the veteran's increased 
rating claim, send the veteran a letter 
providing the notice required under 
38 U.S.C.A. §  5103(a) (West 2002) as 
required by Vazquez-Flores v. Peake.  

2.  After obtaining any necessary 
authorizations, obtain copies of the 
veteran's treatment records from Dr. 
Churovaski, and the veteran's treatment 
records from the private physician who 
performed a colonoscopy in June 2007.

3.  Obtain copies of all of the veteran's 
VA medical records from the VA Medical 
Center Lyons, New Jersey dated from 
September 1992 to present.

4.  Following the above, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded neurological and general VA 
examinations.  Send the claim folder to 
the examiners for review.  
a.  The general medical examiner should 
state whether the veteran has a chronic 
disability or disabilities manifested by 
diarrhea, hair loss, fatigue, sleep 
problems, and joint and muscle pain.  
For each disability found, the examiner 
should state whether such is a diagnosed 
condition.  For each complaint and/or 
symptom noted above, the examiner should 
state whether such complaint is an 
undiagnosed illness and should 
specifically identify the findings 
leading to such a conclusion.

b.  The neurology evaluation should 
include an opinion as to whether the 
veteran currently has a headache 
disability due to a diagnosed illness.  
If a diagnosis cannot be given, the 
examiner should be asked whether the 
headaches are due to an undiagnosed 
illness.  

c.  The examiners must provide a 
complete rationale for all opinions 
provided, and should expressly state 
whether they have reviewed the claims 
file.

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should include all 
the current and former criteria for the 
rating of spinal disorders, including 
Diagnostic Code 5292 (in effect prior to 
September 26, 2003).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


